Citation Nr: 1030139	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-34 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a right hip disorder, to 
include as secondary to a service-connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1957, and May 1957 to August 1965.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which denied entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected right 
knee disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2006.

The Veteran claims he had a right hip injury due to a fall after 
his right knee "gave out."  The Veteran is currently service-
connected for a right knee sprain, medial collateral ligament, 
with excisom of medial meniscus.  

A September 2005 VA progress note indicates that the Veteran was 
admitted to the Catskill Regional Medical Center the previous day 
after a fall in which he injured his head, hip, and knee.  

In the June 2006 VA examination report, the Veteran reported that 
he fell at his home in August 2005 when his right knee gave way, 
causing him to fracture his right hip.  The examiner noted that 
he could find no outside medical records from the treating 
orthopedist to substantiate the Veteran's given history that he 
fell due to his right knee disability.  The examiner stated that 
in the absence of such record he could not resolve the issue 
without resort to speculation.  He further noted that there was 
no evidence of instability in the right knee. 

In November 2006 the Veteran submitted private treatment records 
from Catskill Regional Medical Center; however, treatment records 
for his August or September 2005 hip and knee injury were not 
included. 

In his June 2010 appellant brief, the Veteran's representative 
argues that a remand is necessary to obtain a copy of the 
treatment records from Catskill Regional Medical Center for his 
hip injury.  It was also noted by the representative that the 
Veteran failed to indicate on his VA Form 9 whether he desired a 
hearing with a DRO, or a Veterans' Law Judge.  He argued that the 
Veteran should be provided the opportunity to decline or request 
such a hearing.

While the Board regrets the additional delay in this case, the 
case must be returned to the AMC/RO to obtain the identified 
private treatment records and, if received, another opinion on 
whether or not the Veteran's right hip disorder was caused by his 
service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be request to indicate 
whether he desires a hearing with a DRO, or a 
Veterans' Law Judge, to include a travel 
board hearing, a video conference hearing or 
a hearing held in Washington, D.C.  He should 
be provided adequate time to respond.

2.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his right hip disability. Of 
particular interest are all private treatment 
records, including, but not limited to any 
emergency room reports, as well as medical 
consultation reports, doctor's notes, and 
radiology/imaging reports dated in September 
2005 from the Catskill Regional Medical 
Center concerning the Veteran's right hip 
injury.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  If the requested records are obtained, 
the AMC/RO should return the claims file to 
the June 2006 VA examiner for an opinion as 
to whether it is at least as likely as not 
that the Veteran's right hip disorder is 
related to his service-connected right knee 
disability.  The Veteran's entire claims file 
must be made available to the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner. 

If the June 2006 examiner is unavailable, the 
RO should schedule the Veteran for a VA 
examination to determine the etiology of his 
right hip disorder, and for an opinion on 
whether his right hip disorder was caused by 
his service-connected right knee disability.  
The Veteran's entire claims file must be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints 
Examination, revised on April 20, 2009.  The 
examination must respond to the instructions 
contained therein.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


